LAZARD RETIREMENT SERIES, INC. 30 Rockefeller Plaza New York, New York 10112 April 29, 2011 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Attention:Jason Fox Re: Lazard Retirement Series, Inc. (the "Fund") Registration Statement on Form N-1A (File Nos. 811-08071; 333-22309) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), the Fund hereby certifies that: the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 41 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 41 to the Fund's Registration Statement on Form N-1A was filed electronically on April 15, 2011. LAZARD RETIREMENT SERIES, INC. By:/s/ Brian D. Simon Brian D. Simon Assistant Secretary
